Citation Nr: 0505608	
Decision Date: 03/01/05    Archive Date: 03/15/05

DOCKET NO.  96-05 370A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to a disability rating in excess of 
20 percent for degenerative disc disease of the lumbosacral 
spine.

3.  Entitlement to a disability rating in excess of 
10 percent for the residuals of cystic mastitis.


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from June 1955 to June 1958 
and from September 1958 to April 1959.

These matters come to the Board of Veterans' Appeals (Board) 
from a December 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO denied entitlement to increased ratings for 
the low back disorder, breast scars, hemorrhoids, and 
hypothyroidism, and determined that new and material evidence 
had not been received to reopen a claim for service 
connection for a neck disorder.  The veteran perfected an 
appeal of that decision.

In a July 2004 statement the veteran withdrew her appeal of 
the denial of increased ratings for hemorrhoids and 
hypothyroidism.  For that reason the Board finds that those 
issues are no longer in contention.

In an August 2004 rating decision the RO increased the rating 
for post-operative scars of the breasts for cystic mastitis 
from zero to 10 percent, which is the maximum rating 
available for scars under Diagnostic Code 7819.  See 
38 C.F.R. § 4.118 (2004).  The RO also informed the veteran 
that, because the maximum rating had been awarded, the grant 
of the 10 percent rating was a full grant of the benefit she 
sought on appeal.  Although the RO has rated the breast 
disorder as post-operative scars, the evidence indicates that 
during and after service the veteran underwent multiple 
surgical procedures for the removal of breast cysts.  Those 
surgeries resulted in the removal of breast tissue, not just 
scars, to the point that she wears at least one prosthesis.  
In accordance with Diagnostic Code 7626, up to a 50 rating 
can be assigned for a wide local excision with significant 
alteration of size or form of the breasts, bilateral.  See 
38 C.F.R. § 4.116 (2004).  In addition, the RO did not 
consider the veteran's eligibility for special monthly 
compensation for a loss of 25 percent or more of the breast 
tissue.  See 38 C.F.R. § 3.350(a) (2004).  The award of the 
10 percent rating does not, therefore, represent the maximum 
rating available for the breast disability.  The Board finds, 
therefore, that the issue of the rating assigned for the 
residuals of the cystic mastitis remains in contention.

The Board notes that in the December 1994 rating decision the 
RO characterized the issue pertaining to the neck disability 
as whether new and material evidence had been received to 
reopen a previously denied claim.  A review of the claims 
file does not disclose, however, any rating decision in which 
the RO previously denied service connection for a neck 
disorder.  In a January 1982 VA Form 21-6789, Deferred or 
Confirmed Rating Decision, in the top half of the form titled 
"Deferred Rating Decision," someone at the RO indicated 
that service connection for a neck disorder should be denied, 
and referred to a statement of the case for the explanation.  
The portion of the form titled "Confirmed Rating Decision" 
referred only to claims for increased ratings for the low 
back and breast disability.  The RO did not send any notice 
to the veteran informing her that service connection for a 
neck disorder had been denied.  In a January 1982 statement 
of the case, which was issued in response to a notice of 
disagreement pertaining to the December 1981 denials of 
increased ratings for the low back and breast disabilities, 
the RO included as an issue on appeal service connection for 
a neck disorder.  The appellant failed to submit a 
substantive appeal following issuance of the statement of the 
case.

The purpose of the statement of the case is to provide the 
veteran a summary of the evidence and applicable law and the 
reasons for the determinations made on each issue that has 
been the subject of a notice of disagreement.  38 C.F.R. 
§ 19.29 (2004).  The statement of the case cannot be used to 
adjudicate an issue in the first instance; doing so deprives 
the veteran of the opportunity to receive proper notice of 
the decision and to institute an appeal.  The Board finds, 
therefore, that the issue of entitlement to service 
connection for a neck disability has not been previously 
adjudicated, and that new and material evidence is not 
required in order to consider the substantive merits of the 
claim.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 C.F.R. § 3.159 (2004).

In Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
emphasized that adequate notice requires a claimant to be 
informed of what she must show to prevail in a claim, what 
information and evidence she is responsible for providing, 
and what evidence VA will secure.  In a May 2002 notice the 
RO informed the veteran of the evidence needed to establish 
secondary service connection and increased ratings.  The RO 
has not informed the veteran of the evidence needed to 
establish direct service connection, and she contends that 
her currently diagnosed neck disorder was incurred in 
service.  The Board finds, therefore, that remand of this 
issue is required.

In addition, the veteran reported having received treatment 
for the claimed disabilities from the H.I.P. Center, a Dr. 
Pross, and the VA medical centers (MCs) at St. Albans and 
Brooklyn since the 1970s.  During a July 2004 hearing the 
RO's Decision Review Officer referenced a medical report that 
the veteran was submitting from Dr. Pross, but no such report 
is in the claims file.  Although the RO obtained some of the 
veteran's VA treatment records beginning in April 2002, her 
claim for increased ratings was filed in May 1993.

The veteran was most recently provided a VA medical 
examination pertaining to the breasts in April 2003.  
Although the examiner noted that there was tissue loss, the 
examiner did not describe or determine the percentage of 
tissue loss in either breast.  An additional examination is, 
therefore, required.  In this regard the Board notes that the 
veteran was diagnosed with breast cancer in 2002, for which 
she underwent a lumpectomy and chemotherapy.  Any degree of 
tissue loss caused by the lumpectomy should be distinguished 
from the tissue loss caused by the multiple surgeries for 
cystic mastitis.

The RO most recently provided the veteran an examination of 
the spine in April 2003.  The rating criteria for evaluating 
degenerative disc disease were revised effective in September 
2002, and again in September 2003.  The examiner in April 
2003 did not provide the evidence needed to determine whether 
a higher rating is warranted under the revised rating 
criteria.  An additional spine examination is, therefore, 
also required.

Accordingly, the case is remanded for the following:

1.  The RO must review the claims file 
and ensure that the notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is completed 
pertaining to the claim for service 
connection for a neck disorder.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a neck 
disorder since her separation from 
service, and for a back or breast 
disorder since May 1992.  After securing 
any necessary release, the RO should 
obtain copies of such records that are 
not in file.  Specifically, the RO should 
obtain the veteran's treatment records 
from the VAMCs in St. Albans and 
Brooklyn, New York; the H.I.P Center; and 
Dr. Pross.  If the RO is not able to 
obtain the identified records, the claims 
file should be documented to that effect.

3.  The RO should provide the veteran a 
VA medical examination in order to 
determine the degree of tissue loss in 
each breast that is due to cystic 
mastitis.  The claims file and a copy of 
this remand should be made available to 
and be reviewed by the examiner.  The 
examination should include any diagnostic 
tests or studies that are deemed 
necessary for an accurate assessment.

The examiner should describe all 
manifestations of the cystic mastitis, 
for which the veteran has undergone 
multiple surgeries.  The examiner should 
also determine whether the surgery for 
the cystic mastitis, rather than the 
lumpectomy for breast cancer, resulted in 
significant alteration of the size or 
form of either breast.  If the surgery 
resulted in significant tissue loss, the 
examiner should determine whether the 
tissue loss was 25 percent or more in 
either breast.

4.  The RO should afford the veteran a VA 
medical examination in order to document 
the severity of her low back disability.  
The claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner.  The 
examination should include any diagnostic 
tests or studies, including X-rays, that 
are deemed necessary for an accurate 
assessment.

The examiner should describe all 
functional limitations resulting from 
degenerative disc disease of the 
lumbosacral spine.  The examiner should 
determine the range of motion of the 
lumbosacral spine, including any 
limitation of motion due to pain.  The 
examiner should also describe any muscle 
spasm, guarding, localized tenderness, 
abnormal gait, or abnormal spinal 
contour.  In addition, the examiner 
should determine whether the low back 
disability is manifested by any sciatic 
neuropathy or incapacitating episodes 
(i.e., physician ordered bed rest) and, 
if so, document the duration of any 
incapacitating episodes during the 
previous year.  The examiner should also 
provide an opinion on whether the low 
back disability is mild, moderate, 
severe, or pronounced.

5.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran and her 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of


(continued on next page)

2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


